NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30190

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06011-EFS

  v.
                                                 MEMORANDUM*
SARAH BUTLER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Sarah Butler appeals from the district court’s judgment and challenges the 8-

month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Butler contends that the district court procedurally erred by imposing an 8-

month sentence for the purpose of rehabilitation. Because Butler did not object on

this ground before the district court, we review for plain error. See United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 & n.3 (9th Cir. 2010). The record

reflects that the district court may have considered Butler’s need for rehabilitative

services, including parenting classes, when it imposed her sentence. If so, it

constitutes plain error. See Tapia v. United States, 131 S. Ct. 2382, 2391 (2011)

(sentencing courts are precluded from “imposing or lengthening a prison term to

promote an offender’s rehabilitation”); United States v. Grant, 664 F.3d 276, 279-

82 (9th Cir. 2011) (imposing sentence for the purpose of rehabilitation on

revocation of supervised release constitutes plain error). Accordingly, we vacate

the sentence and remand for resentencing.

      In light of our decision, we do not reach Butler’s remaining contentions.

      The mandate shall issue forthwith.

      VACATED and REMANDED.




                                           2                                     13-30190